Title: To George Washington from Jonathan Lawrence, 28 July 1789
From: Lawrence, Jonathan
To: Washington, George



Sir
New York 28th July 1789

I am informed that by a Law of the United States it is intended that the Officers of the Customs at the principal Ports of Entry shall consist of a Collector Naval Officer &c.
I have by the advice of some of my friends taken the liberty of troubling you, Sir, with my Petition for the appointment of Naval Officer for this Port. It is not my intention, Sir, to claim a preference on account of superior merit to others who may have applied for that Office—but being unknown to you I respectfully beg leave to mention some circumstances respecting my situation.
At the commencement of the late War between Great Britain and these States (being then an inhabitant of Long Island and

having taken an active part in favor of our Country in her Public Councils) I was on the approach of the Enemy reduced to the necessity of abandoning my place of abode, and also of leaving the greater part of my property, real and personal, at the disposal of the Enemy, and to take refuge in the interior parts of the State, where during more than Seven years ex⟨ile⟩ I was indebted to the assistance of my friends for the means of procuring subsistance for a large family of small children; and the payment of my debts contracted for that purpose, consumed nearly what remained of my personal property, which had been saved from the destruction of the Enemy.
On my return from exile, after the War I found my buildings, Timber, and almost everything valuable on my plantation destroyed—I was thus in a manner constrained, tho’ then considerably past the meridian of life, to apply myself to Commerce, a business which I had in my younger days pursued with success; but not having been prosperous lately, owing to various circumstances not under my control, I am now induced to request your Interest in favor of my appointment to the Office above mentioned.
It is perhaps unusual Sir, for a person in my situation, who has not the honor of being known to you, to presume to trouble you on a subject of this kind, but your Acknowledged goodness will I doubt not excuse the freedom—Permit me however, by way of apology, to refer you for my character to the Governor, the Chancellor, and the Chief Justice of this State, Mr Justice Hobart, John Jay, James Duane, Egbert Benson, Philip Schuyler, William Floyd, John Laurance, and John Hathorn Esquires, all of whom I have long been personally acquainted with, as also with most of the principal Merchants of this City. I have the honor to be Sir with the highest Respect Your most obedient and very humble Servant

Jon. Lawrence

